Exhibit 99.1 Innotrac Notifies Investors of NASDAQ Global Market Listing Rule Deficiency Notice ATLANTA, January 7, 2010 — Innotrac Corporation (Nasdaq: INOC) announced today that on January 4, 2010, it received a letter from The NASDAQ Stock Market providing notice that it had not maintained the continued listing standard for the minimum market value of publicly held shares (“MVPHS”) of $5 million.MVPHS is the market value of the Company’s publicly held shares, which is calculated by subtracting all shares held by officers, directors or beneficial owners of 10% or more of the total shares outstanding.Approximately 2.4 million, or nineteen percent (19%) of Innotrac’s total 12.6 million outstanding shares are included in the MVPHS calculation for the Company. This notification has no effect on the listing of the Company’s securities at this time.NASDAQ notified the Company that for 30 consecutive business days, the Company’s common stock had not maintained a minimum MVPHS of $5 million as required for continued inclusion on The NASDAQ Global Market by Listing Rule 5450(b)(1)(c).
